


    
EXHIBIT (10-3)
The Procter & Gamble Performance Stock Program Summary






































































--------------------------------------------------------------------------------




PERFORMANCE STOCK PROGRAM SUMMARY




The Performance Stock Program (“PSP”) is a part of The Procter & Gamble
Company’s (the “Company”) long-term incentive compensation and is designed to
provide additional focus on key Company measures for top executives with senior
management responsibility for total Company results. Awards granted under the
PSP (“PSP Awards”) are made pursuant to authority delegated to the Compensation
& Leadership Development Committee (the “C&LD Committee”) by the Board of
Directors for determining compensation for the Company’s principal officers and
for making awards under the Procter & Gamble 2014 Stock and Incentive
Compensation Plan (the “2014 Plan”) or any successor stock plan approved in
accordance with applicable listing standards. PSP Awards are Performance-Based
Compensation (as defined in Article 15 of the 2014 Plan).


I.    ELIGIBILITY


The Chairman of the Board and Chief Executive Officer and those principal
officers at Band 7 or above recommended by management and approved by the C&LD
Committee are eligible to participate (“Participants”).




II.    OVERVIEW


The majority of the Band 7 and above compensation is delivered through two
long-term incentive programs tied to Company performance: PSP and the Key
Manager Stock Grant.
The C&LD Committee uses competitive market data to set total long-term
compensation targets considering the median total long-term compensation of
comparable positions in the Peer Group, regressed for revenue size. The CEO
recommends NEO grants to the C&LD Committee based on benchmarked long-term
compensation targets, adjusted for business results and individual contributions
attributable to each NEO and including that individual’s leadership skills.
These recommendations can be up to 50% above or 50% below the benchmarked
target. The C&LD Committee retains full authority to accept, modify, or reject
these recommendations. In exceptional cases, no grant will be awarded.
Approximately half of each NEO’s long-term compensation is allocated to PSP via
an Initial PSU Grant (as defined below). The remaining portion is a Key Manager
Stock Grant.


PSP rewards Participants for Company performance against certain three-year
performance goals in categories established by the C&LD Committee. The C&LD
Committee sets these performance goals for each three-year period that begins on
July 1 and ends on June 30 three years later (“Performance Period”). In the
first year of each Performance Period, the C&LD Committee grants Performance
Stock Units (“PSUs”) to Participants that will vest at the end of the
Performance Period based on the Company’s performance relative to the
pre-established performance goals (“Initial PSU Grant”). The number of PSUs that
vest at the end of the Performance Period depends on the Company’s performance
against the pre-established performance goals. Vested PSUs are converted into
shares of the Company’s common stock (“Common Stock”) delivered to the
applicable Participant within 60 days following the end of the Performance
Period, or such later date as may be elected by the Participant in accordance
with Section 409A of the Internal Revenue Code (“Section 409A”).


III.
PERFORMANCE CATEGORIES



The PSP Award is based on the Company’s performance in each of the following
categories (each a “Performance Category”):


•
Organic sales growth (percentile rank in peer group);

•
Before-tax operating profit growth;

•
Core earnings per share (EPS) growth;

•
Adjusted free cash flow productivity.







--------------------------------------------------------------------------------




Within the first 90 days of each Performance Period, the C&LD Committee sets
three-year performance goals (“Performance Goals”) for each Performance Category
for such Performance Period and establishes a sliding scale to measure the
Company’s performance against each Performance Goal in each Performance
Category. The C&LD Committee uses the sliding scale to establish a payout factor
between 0% and 200% for each Performance Category ( a “Sales Factor”, “Profit
Factor”, “EPS Factor” and “Cash Flow Factor”, collectively, “Performance
Factors”).


In all cases, the C&LD Committee retains the discretion to include or exclude
certain of the Performance Categories for purposes of determining the PSP Award.
The C&LD Committee may reduce or eliminate any payment if it determines that
such payout is inconsistent with long-term shareholders’ interests.


PSP awards will have the following terms unless otherwise approved by the C&LD
Committee:


IV.    THE INITIAL PSU GRANT


The C&LD Committee has the sole discretion to establish the target award (“PSP
Target”) for each Participant. The PSP Target will be a cash amount and will be
the basis for the Initial PSU Grant. The C&LD Committee will make the Initial
PSU Grant on the last business date in February (“Grant Date”) following the
beginning of each Performance Period. If the New York Stock Exchange is closed
on the day of the grant, then the C&LD will establish a grant date as soon as
practical subsequent to the date previously specified for such award. The
Initial PSU Grant will set forth a target and maximum number of PSUs. The
Initial PSU Grant target will be determined by dividing the PSP Target by the
closing price (“Grant Price”) of the Company’s Common Stock on the New York
Stock Exchange as of the close of business on the Grant Date, rounding to the
nearest whole unit.


The Initial PSU Grant maximum will be two times the Initial PSU Grant target.
                                                                                                                           
V.     PSU VESTING AND PAYMENT


After the Performance Period is complete, the C&LD Committee will establish the
Payout Factors for each of the Performance Categories based on the Company’s
results versus the pre-established Performance Goals. The number of PSUs that
vest will be determined by multiplying the average of the Performance Factors by
the number of PSUs in the Initial PSU Grant target, rounding up to the nearest
whole number. The number of PSUs that vest may be equal to, above or below the
Initial PSU Grant target depending on the Company’s performance in the
Performance Categories, but in no event more than the Initial PSU Grant maximum.
Vested PSUs are converted into shares of Common Stock delivered to the
applicable Participant within 60 days following the end of the Performance
Period, or such later date as may be elected by the Participant in accordance
with Section 409A.


The Participant may elect to defer delivery of the Common Stock by electing to
receive Restricted Stock Units. PSP RSUs will have the following terms unless
otherwise approved by the Committee at grant:


VESTING AND SETTLEMENT : PSP RSUs will be vested on the grant date with a
settlement date at least one year following the original PSU delivery date (as
elected by the Participant), are not eligible for dividend equivalents, and can
be further deferred in accordance with Section 409A. These RSUs will be paid on
their Original Settlement Date or the Agreed Settlement Date, except in the case
of death. In the case of death (except in France and the UK), payment will be
made by the later of the end of the calendar year or two and a half months
following the date of death. For awards granted in France or the UK, the
consequences of death are determined by the local plan supplement, if
applicable.


VI.     SEPARATION FROM THE COMPANY (Defined terms shall have the meaning
designated in the 2014 Plan or related award documents)


If the Participant’s Termination of Employment occurs for any reason before the
Vest Date, except for the reasons listed below, the Award will be forfeited.
Participants must remain in compliance with the terms and conditions set forth
in the 2014 Plan, including those in Article 6.




--------------------------------------------------------------------------------




•
Termination on Account of Death (except in France and the UK). The Award will be
fully vested and payment will be made by the later of the end of the calendar
year or two and a half months following the date of death.



•
Termination on Account of Death for awards granted in France or the UK. The
consequences of death are determined by the local plan supplement, if
applicable.



•
Termination on Account of Retirement or Disability after June 30th of the fiscal
year in which this Award was granted. PSUs are retained and will be delivered on
the Settlement Date.



•
Termination pursuant to a Written Separation Agreement that provides for
retention of the Award, after June 30th of the fiscal year in which this Award
was granted. PSUs are retained and will be delivered on the Settlement Date.



•
Termination in connection with a divestiture or separation of any of the
Company’s businesses, as determined by the Company’s Chief Human Resources
Officer. PSUs are retained and will be delivered on the Settlement Date.





VII.    CHANGE IN CONTROL


Notwithstanding the foregoing, if there is a Change in Control that meets the
requirements of a change in control event under Section 409A, all outstanding
PSP Awards will vest at 100% of the Initial PSU Grant target (or 100% of the PSP
Target if the Change in Control occurs prior to the Initial PSU Grant) and shall
be paid in shares of Common Stock at the time of such Change in Control. If
there is a Change in Control event that does not meet the requirements of a
change in control event under Section 409A, all outstanding PSP Awards will be
settled according to the terms and conditions set forth herein, without the
application Article 17 of the 2014 Plan. “Change in Control” shall have the same
meaning as defined in the 2014 Plan or any successor stock plan approved in
accordance with applicable listing standards.


VIII.    GENERAL TERMS AND CONDITIONS


It shall be understood that the PSP does not give to any officer or employee any
contract rights, express or implied, against any Company for any PSP Award, or
for compensation in addition to the salary paid to him or her, or any right to
question the action of the Board of Directors or the C&LD Committee.


Each PSP Award made to an individual at Band 7 and above is subject to the
Senior Executive Recoupment Policy adopted by the C&LD Committee in December
2006.


To the extent applicable, it is intended that the PSP comply with the provisions
of Section 409A. The PSP will be administered and interpreted in a manner
consistent with this intent. Neither a Participant nor any of a Participant’s
creditors or beneficiaries will have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under the PSP to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to a Participant under
the PSP may not be reduced by, or offset against, any amount owing by a
Participant to the Company.


This program document may be amended at any time by the C&LD Committee.








